THE,*~ORNEY               GENERAL
                             'OFTEXAS
                              AUSTXN~LTEXAR
GERALD C. MANN
XX
A'IPTORNEY   GIENEHAL




   Honorable J. H. OfNeal
   County Attorney
   Tulia, Texas
   Dear Sir:                  Opinion No. O-3246
                              Re: Fees to be paid the tax assessor and
                                   collector of an independent school
                                   district which has employed an attor-
                                   ney to collect delinquent taxes for
                                   a percentage of the taxes collected
                                   by him.
   In your letter of February 28, 1941, you advised that a certain
   independent school district having its own assessor and collector
   of taxes has employed an attorney to collect delinquent taxes,
   agreeing to pay said attorney 15% of the sums collected by him.
   You request our opinion (1) Whether the assessor and collector of
   the district is due any cornensation or commission on the taxes col-
                               2) in any event whether the compensa-
   lected by the attorney and 'i
   tion or commission of the assessor and collector can exceed 4%.
   Since nothing in your letter indicates the contrary we will assume
   that the school district which you have in mind was created under
   General Law and that its assessor and collector of taxes is subject
   to the provisions of Article 2791, Revised Civil Statutes.
   Article 7335, Revised Civil Statutes, and Article 7335a, Vernon's
   Annotated Civil Statutes, provide authority for commissioners'
   courts in certain instances to employ attorneys to enforce or
   assist in the enforcement of the collection of delinquent State
   and county taxes for a per cent, not exceeding 15, on the taxes,
   penalty and interest actually collected. In view of Article 7343,
   Revised Civil Statutes, it has been held'that Articles 7335 and
   7335a are available to independent school districts in so far as
   their provisions are applicable. Bell v. Mansfield Independent
   School District, 129 S.w. (2d) 629, by the Supreme Court. We are
   advised by representatives of the State Comptroller's Department
   that it has been the uniform practice over the State for tax col-
   lectors of counties having delinquent tax contracts to receive and
   be paid their statutory commissions on delinquent taxes received
   by them, although the contracting attorney was instrumental in col-
   lecl;,ing
           said taxes and also received a commission thereon under his
   contract. Article 2791 provides that the District tax assessor
Honorable J. H. O'Neall, page        O-3246


and collector shall receive "such compensation for his services as
the Board of Trustees may allow, except in cities and towns pro-
vided for, not to exceed 4$ of the whole amount of taxes received
by him." It is noted that the statute does not make it a prere-
quisite to his receiving his commission that he himself actually
bring about the collection of the taxes, the statute providing that
such compensation may be allowed on the whole amount "received" by
him. Presumably the collector receives the taxes, collection of
which has been brought about by the attorney. From your letter we
gather that the Board of Trustees has not attempted to limit the
compensation of the assessor and collector to a commission only on
those taxes which he has collected without assistance from the
Attorney. If such be true the assessor and collector is entitled
to the commission allowed by the Board of Trustees on the whole
amount received by him, not exceeding 4%.
Since the statute limits such commission to a maximum of 4% it can
in no event legally exceed that amount.
                                     Yours verv trulv
APPROVED MAR. 14, 1941
GROVER SELLERS                  ATTORNEY GENERAL OF TEXAS
FIRST ASSISTANT
ATTORNEY GENERAL
                                BY
                                       Glenn R. Lewis
                                            Assistant
GRL:db:ml